DETAILED ACTION

Allowable Subject Matter
Claims 21, 23-26, 28, 30-33, 36-38 and 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 21, 28 and 37 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “a core comprising circuitry to execute instructions; an interface to communicably couple the processor to a controller hub; and interrupt handling circuitry to: transmit indications of system management interrupt (SMI) events originating from SMI event sources of the processor to the controller hub; receive an SMI signal from the controller hub; communicate the SMI signal to the core to pause execution of instructions; determine a set of currently pending SMI events based on information in an SMI status register of the controller hub, wherein the set of currently pending SMI events is determined by accessing fields of the SMI status register on the controller hub corresponding to respective SMI event sources, the fields indicating whether an SMI event originating from the SMI event source is pending; handle each of the set of currently pending SMI events; and set an end-of-SMI (EOS) status field on the controller hub based on completion of the SMI event handling.” The closest prior art of record teaches an interrupt handler that receives interrupts from multiple sources, arbitrates those interrupts and notifies threads of interrupts that require servicing (Biran fig 9 and paragraph 52). However, the prior art of record doesn’t teach alone or in combination, a hub that receives and stores interrupts from various sources, a processor that determines pending SMIs by accessing registers in the hub and services the pending interrupts including interrupts that it originally generated as required by independent claims 21, 28 and 37.
Because claims 23-26, 30-33, 36, 38 and 41-43 depend directly or indirectly on independent claims 21, 28 and 37, these claims are considered allowable for at least the same reasons noted above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181